DETAILED ACTION
Responsive to the claims filed April 24, 2019. Claims 1-22 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said vehicle detected from said capture” however there is no mention of any form of detecting recited or occurred prior to this recitation. Therefore this limitation is indefinite. 
Claim 6 recites the limitation “said requestor". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “a certain vehicle”, “a fueling site”, “a capture”, and “a vehicle” which are indefinite because it is unclear if these are new features or referring to previously recited features in the parent claim. The limitation “said vehicle” is indefinite because it is unclear which vehicle this limitation is referring to. 
Claim 10 recites the limitations “a site”, “a capture”, “said site”, “said capture” which are indefinite because it is unclear if these are new features or referring to previously recited features in the parent claim.
Claim 11 recites the limitation “the fueling transaction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a second requestor”, however, there is no mention of a first requestor, and therefore there is insufficient antecedent basis for this limitation in the claim. Also, the limitation “said transaction” lacks proper antecedent basis in the claim. 
Claim 13 recites “a second entity”, however, there is no mention of a first entity, therefore there is insufficient antecedent basis for this limitation in the claim. Also, the limitation “said transaction” lacks proper antecedent basis in the claim.
Claim 14 recites the limitations “the fueling transaction” and “the special vehicle”. There is insufficient antecedent basis for these limitations in the claim.
Claims 17 fails to recite the parent claim from which it depends from. For examination purposes it will be taken as being dependent from claim 1. Also, the claims recites the limitations “the image data”, “the fueling transaction”, and “the detected depiction” which lack proper antecedent basis in the claim.
Claim 20 recites the limitation “a vehicle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “if said e” which is indefinite because it is unclear what is meant by this limitation. 
Claim 22 recites “said vehicle detected from said capture” however there is no mention of any form of detecting recited or occurred prior to this recitation. Therefore this limitation is indefinite. 

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is directed towards different steps of a fueling transaction for a different vehicle that is unrelated to the steps claimed in parent claim 1 and therefore this claim fails to further limit the parent claim. 
Claim 10 is directed towards different steps of a fueling transaction for a different vehicle that is unrelated to the steps claimed in parent claim 1 and therefore this claim fails to further limit the parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of performing fueling operations. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A method, the method comprises
receiving a request for fueling of a vehicle in a site; 
receiving a capture of said vehicle; 
if location of said vehicle detected from said capture is within a certain powering area of said site then: 
retrieving from a data repository an identification of a pump associated with said powering area; and 
instructing a computing device controlling said pump to start said fueling.  

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of performing a fueling operation, which is an abstract idea that can be performed by a user mentally and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The concept is also a commercial interaction (sales activity) and also falls under the Certain Methods of Organizing Human Activity grouping. 

Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that any recitation of additional elements such as a computing device would be anything more than a generic, off-the-shelf computer (see at least paragraphs [0004]). 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to a system comprising a first module and a second module. Based on the specifications these modules can merely be software (see at least paragraphs [0035,0202]). Software per se claims do not fall within at least one of the four categories of patent eligible subject matter and therefore these claims are directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuade et al (US 9,881,432).
As per claim 1, McQuade et al teach a method, the method comprises 
receiving a request for fueling of a vehicle in a site; receiving a capture of said vehicle (see at least column 7, lines 19-31); 
if location of said vehicle detected from said capture is within a certain powering area of said site then: retrieving from a data repository an identification of a pump associated with said powering area; and instructing a computing device controlling said pump to start said fueling (see at least column 7, line 33-column 8, line 13)
As per claim 2, McQuade et al teach if said location of said vehicle detected from said capture is not within said powering area then alerting or preventing said fueling (see at least column 7, line 59-column 8, line 5).  
As per claim 3, McQuade et al teach determining said powering area in accordance with one member selected from a group consisting of: type of said vehicle, length of a hose of said powering device, distance between a fuel inlet of said vehicle and said powering device, location of said powering device, position of said powering device, learning process of locations in the site in which vehicles park and learning process of structure of said site (see at least column 7, line 59-column 8, line 5).  
As per claim 4, McQuade et al teach selecting a nozzle of said pump, wherein said selecting being in accordance with one member selecting from a group consisting of: make of said vehicle, fuel type of said vehicle and charging method (see at least column 2, lines 16-18; inherent to select the type of fuel based on the vehicle).  
As per claim 5, McQuade et al teach instructing said computing device to unlock said selected nozzle and to start said powering process (see at least column 7, lines 54-59).  
As per claim 6, McQuade et al teach wherein said capture of said vehicle is associated with said requestor (see at least column 7, lines 19-25).  
As per claim 7, McQuade et al teach wherein said request originated from a mobile device associated with said vehicle (see at least column 21, lines 12-16).  
As per claim 8, McQuade et al teach authenticating said vehicle (see at least column 7, lines 39-61).  
As per claim 9, McQuade et al teach receiving an indication of a fueling transaction associated with a certain vehicle and a fueling site; obtaining a capture of a vehicle in said site; accessing a vehicle profile associated with said vehicle; analyzing said capture for identifying at least one discrepancy (see at least column 6, lines 5-20, column 12, lines 13-23).  
As per claim 10, McQuade et al teach receiving an indication of a fueling transaction associated with said vehicle and a site; in response to the received indication, accessing information related to the said vehicle; obtaining a capture of said vehicle in said site; generating a data example comprising a depiction of said vehicle based on said capture and the information related to said vehicle; and adding said data example to a dataset (see at least column 6, lines 5-20, column 12, lines 13-23).    
As per claim 11, McQuade et al teach obtaining image data depicting the fueling transaction; analyzing the image data to detect a first part of the image data depicting a connection of a fueling nozzle to said vehicle; analyzing the image data to detect a second part of the image data depicting a disconnection of the fueling nozzle from the specific vehicle; and generating a visual summary of the fueling transaction comprising at least the detected first part of the image data and the detected second part of the image data (see at least column 7, line 59-column 8, line 5), while omitting at least the a third part of the image data located between the detected first part and the detected second part (non-functional descriptive language).  
As per claim 12, McQuade et al teach transmitting a request for a second requestor for approving said transaction (see at least column 18, lines 6-14).   
As per claim 13, McQuade et al teach approving said transaction by a second entity (see at least column 18, lines 6-14).  
As per claim 14, McQuade et al teach obtaining image data depicting the fueling transaction; analyzing the image data to detect a first part of the image data depicting a connection of a fueling nozzle to the specific vehicle; analyzing the image data to detect a second part of the image data depicting a disconnection of the fueling nozzle from the specific vehicle; and generating a visual summary of the fueling transaction comprising at least the detected first part of the image data and the (see at least column 7, line 59-column 8, line 5), while omitting at least the a third part of the image data located between the detected first part and the detected second part (non-functional descriptive language).  
As per claim 15, McQuade et al teach archiving the generated visual summary in a digital archive in conjunction with information related to the fueling transaction (see at least column 12, lines 13-23).      
As per claim 16, McQuade et al teach wherein the image data comprises a sequence of frames, the detected first part comprises at least part of a first frame, the detected second part comprises at least part of a second frame, and the third part comprises at least an entire frame located after the first frame and before the second frame in the sequence of frames (see at least column 6, lines 5-20, column 12, lines 13-23).      
As per claim 17, McQuade et al teach analyzing the image data to detect a depiction of face of a person associated with the fueling transaction; and archiving the detected depiction of the face of the person associated with the fueling transaction in a digital archive in conjunction with information related to the fueling transaction (see at least column 1, lines 60-66).  
As per claim 18, McQuade et al teach analyzing the image data to detect a depiction of the specific vehicle; and archiving the detected depiction of the specific vehicle in a digital archive in conjunction with information related to the fueling transaction (see at least column 12, lines 13-23).     
As per claim 19, McQuade et al teach obtaining an indication of a confidence level associated with the fueling transaction; in response to a first value of the confidence level, generating the visual summary with a first level details; and in response to a second value of the confidence level, generating the visual summary with second level details, the second level is higher than the first level (see at least column 17, line 35-column 18, line 14)
As per claim 20, McQuade et al teach analyzing the image data to detect a forth part of the image data depicting a vehicle; and including the forth part of the image data to the generated visual summary of the fueling transaction (see at least column 7, line 33-column 8, line 13).  
Claims 21-22 are similar to the claims above and therefore are rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.